Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 05/04/2022 have been entered. Claims 1, 4-6 and 9-16 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “about” in the limitation of “about 40 µm” as recited in the present  claims 1, 6 and 15 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite thickness range, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of this office action, it is taken that “about 40 µm” is 40 +/- 5 µm, based upon the examples 1-4 of the present application, wherein the thickness of the protective film is from 38 to 45 microns.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (WO 20151880, English equivalent US 2017/0108632, ‘632 hereafter, is cited in this office action).
Regarding claims 1, 4-6 and 9-14, ‘632 discloses a polarizer protective film, a polarizing plate and a liquid crystal display device using the protective film (Fig. 1-5, [0009]-[0024], [0041]-[0073]), wherein the protective film has (nx-ny) being in the range of 0.002 to 0.008 (Table 1, Example 1, (nx-ny)= Re/d=100 nm/45000 nm =0.0022, [0095]-[0097]) and thickness can be in a range of 35 to 45 microns (Table 1, Examples 1 and 2, 45 microns and 35 microns). ‘632 also discloses that the protective film includes a polyethylene terephthalate, polyethylene naphthalate or a copolymer resin thereof ([0015], [0054]), which may have a triple coextrude structure ([0016], [0055]). ‘632 also discloses a display device comprising a pair of polarizing plates, a display panel and a bright enhancement film reading upon quantum dot sheet between back light and display panel ([0060]-[0073], [0097], [0099], [0100]).  In addition, applying a functional layer such as hardcoat, antireflection layer or anti-glare layer on a protective film for a polarizing plate and adding a quantum dot sheet between backlight unit and display panel to adjust wavelength of the light source are common practices in the art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Yu et al (WO 20151880, English equivalent US 2017/0108632, ‘632 hereafter, is cited in this office action).
Regarding claims 15 and 16, ‘632 teaches a display device including all the components as recited in the present claim 15 and 16 ([0060]-[00073], [0097], [0099], [0100]), but ‘632 does not set forth that the display panel is an organic electroluminescent display panel. However, it is well known in the art that both liquid crystal display panel and organic electroluminescent display panel have the same function of displaying image according to signal applies thereto, therefore, one of ordinary skill in the art would have used organic electroluminescent display panel to replace liquid crystal panel of ‘632, to render a display device having desired performance, as doing so would merely constitute the substitution of one known element for another to yield a predictable result (See MPEP 2143). 

Response to Arguments
Applicant's arguments filed on 05/04/2022 have been fully considered but they are moot in view of the new ground rejection in light of applicant’s amendment. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/           Primary Examiner, Art Unit 1782